
	

115 SRES 620 ATS: Congratulating the National Academy of Inventors on the milestone of achieving 200 member institutions. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 620
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Mr. Nelson (for himself and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the National Academy of Inventors on the milestone of achieving 200 member
			 institutions. 
	
	
 Whereas the systematic application of organized knowledge and information can generate technology and produce creative solutions to existing problems;
 Whereas innovation, based on new inventions and technologies, has proven to be a key factor in the industrial and economic development of the world;
 Whereas the majority of our Nation’s basic research is done at United States colleges and universities;
 Whereas the National Academy of Inventors was founded at the University of South Florida in 2010; Whereas the National Academy of Inventors serves a valuable role in the translation of science and technology within the university, college, government, and nonprofit research institute community, and for the benefit of society;
 Whereas the National Academy of Inventors enhances the visibility of university, college, government, and nonprofit research institute technology and academic innovation;
 Whereas the National Academy of Inventors educates and mentors innovative students; Whereas the National Academy of Inventors encourages the commercialization of research;
 Whereas the National Academy of Inventors recognizes and encourages inventors who have patents issued by the United States Patent and Trademark Office;
 Whereas the National Academy of Inventors includes thousands of researchers, amplifying their work into practical applications; and
 Whereas the National Academy of Inventors has achieved the significant milestone of 200 member institutions across the Nation: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the importance of inventions, patents, and copyrights as part of maintaining United States leadership in the world and a competitive global economy;
 (2)expresses support for academic technological developments that promote entrepreneurship and for academic innovations in local communities;
 (3)supports the mission of the National Academy of Inventors to recognize and encourage inventors with patents issued by the United States Patent and Trademark Office, enhance the visibility of academic technology and innovation, encourage the disclosure of intellectual property, educate and mentor innovative students, and translate the inventions of its members to benefit society;
 (4)acknowledges the National Academy of Inventors for its role in elevating the contributions of academic inventors across all disciplines; and
 (5)congratulates the National Academy of Inventors for its rapid expansion to include 200 member institutions.
			
